ASSET PURCHASE AGREEMENT







THIS AGREEMENT entered into this 13th  day of MAY, 2011, by and between:




ECOfluid Systems Inc., a British Columbia, Canada Corporation, located at #209 –
5589 Byrne Road, Burnaby, B.C., Canada. V5J 3J1

                                                                                               (“ECO”)




Karel V. Galland, the principal owner, of #209 – 5589 Byrne Road, Burnaby, B.C.,
.V5J 3J1

                                                                                                               ("KVG”)




                     (ECO and KVG collectively referred to as the “Vendors”)

 

AND:




Karel V. Galland, the principal owner, of #209 – 5589 Byrne Road, Burnaby, B.C.

Canada. V5J 3J1

                                                                                 (“INDEMNITOR”)

                                      

AND:




SILICON SOUTH INC. (To be known as Alpha Wastewater Inc.), a Nevada, USA Public
Corporation Registered extra-provincially in British Columbia and located at
Suite1500-701 West Georgia Street, Vancouver, B.C.V7Y 1C6.   

                                                                                                                       (“PURCHASER”)







WHEREAS:




A.

ECO is the assignee of a United States patent filed under patent number US
7,270,750 B2, dated September 18, 2007, more particularly identified and
described in Schedule “A” (the “US Patent”).







B.

ECO is the registrant of a trade mark, “USBF”, registered in the Canadian
Intellectual Property Office under Reg. No. TMA563, 928, File No. 1035867 and in
the United States Patent and Trademark Office under Reg No. 2,787,937, for
mechanical, chemical and biological wastewater purification and treatment units,
referred to as USBF, more particularly identified in Schedule “B” (the “USBF
Trademark”).




C.

The US Patent and the USBF Trademark are used in the context of wastewater
treatment technology (the “Wastewater Treatment Technology”).








{20043339-V0391308;1}




2







D.

KVG has further refined and improved upon the Wastewater Treatment Technology,
in addition to the specifications described in the US Patent subsequently to the
date of registration of the US Patent (the “Improvements to the Future
Wastewater Treatment Technology”).




E.

KVG is also the principal shareholder of ECO and has agreed to indemnify the
Purchaser in respect to any of the Vendors’ ECO warranties, representations and
covenants described in the agreement.




F.

KVG has agreed act as a consultant to the Purchaser, on terms and conditions
described in the agreement attached as Schedule “C” (the “Consulting Service
Agreement”).




G.

            The Purchaser has agreed to license to the Vendor exclusive use of
the US Patent and use of the USBF Trademark in North America, including the
State of Hawaii, Central America and the Caribbean, pursuant to the agreement
attached as Schedule “D” (the “Licensing Agreement”).




H.

The Purchaser is a public company incorporated in the State of Nevada, United
States of America, registered in British Columbia as an extra-provincial
company, and registered as a HST/GST registrant under the laws of Canada.




I.

The Vendors have agreed to sell, and the Purchaser has agreed to purchase the US
Patent(s), the USBF Trademark(s (collectively the "Vendors’ Patent(s) and
Trademark(s)”) and, subject to certain exceptions hereinafter enumerated, on the
terms and subject to the conditions hereinafter provided.







THEREFORE THIS AGREEMENT WITNESSES that in consideration of the premises and the
covenants, agreements, representations, warranties and payments hereinafter
contained, the parties hereto covenant and agree as follows:




1.

DEFINITIONS

1.1

For the purposes of t his Agreement, the following terms are defined as follows:

(a)

“Excluded Assets” means all contracts made by the Vendors, or either of them, in
connection with wastewater treatment projects within the Exclusive Territory
defined in the License Agreement, all Improvements and all New Technology;

(b)

“Exclusive Territory” means the Exclusive Territory defined in the License
Agreement;

(c)

“HST” means the Harmonized Sales Tax applicable in British Columbia;

(d)

“Improvements” means all improvements, modifications and variations of the
technology described in Vendors’ Patent(s) and Trademark(s);

(e)

“License Agreement” means the license agreement made effective the 13th day of
May, 2011, between the Purchaser and ECO;





{20043339-V0391308;1}AssetPurchAgt 09May11 pjjKVG v3.0




3







(f)

“New Technology” means all wastewater treatment technology developed or owned by
the Vendors, or either of them, other than the technology described in the
Vendors’ Patent(s) and Trademark(s);




2.

PURCHASE AND SALE OF ASSETS




2.1       

Description of Assets to be Purchased.  




Upon the terms and subject to the conditions hereof:




(a)

ECO agrees to sell, assign and transfer to the Purchaser, and the Purchaser
agrees to purchase from ECO, the Vendors’ Patent(s) and Trademark(s) together
with relevant original documents, schematics, engineering renderings and/or any
other technical data, including in electronic form or otherwise used in
connection with the Vendors’ Patent(s) and Trademark(s); if and where available
and in Vendor’s possession;




(b)

The benefit of all contracts of the Vendors and forward commitments to license
and assign the Vendors’ Trademark(s) and Patent(s) to any third party, whether
written or oral, except as to the Exclusive Territory defined in the Licensing
Agreement;




(c)

The goodwill associated with the Vendors’ Patent(s) and Trademark(s), and the
exclusive right of the Purchaser to use the name, "USBF" or any associated logo
and/or symbol of any kind, or any variation thereof except in the Exclusive
Territory defined in the Licensing, Agreement (the "Goodwill and Intangible
Property"),




all of which are collectively called the "Assets".




3.

PURCHASE PRICE AND ALLOCATION




3.1

Purchase Price for the Vendors’ Patent and Trademark.




The purchase price payable by the Purchaser to the Vendors for the Vendors’
Patent and Trademark shall be the sum of ONE MILLION FIFTY THOUSAND DOLLARS
($1,050,000.00 USD) (the "Purchase Price") and shall be allotted as follows:




a.

To the Vendors Patent(s) and Trademark(s), the sum of FIVE HUNDRED THOUSAND
DOLLARS $500,000.00 (USD);




b.

To the Goodwill and Intangible Property, the sum of FIVE HUNDRED AND FIFTY
THOUSAND DOLLARS ($550,000.00 USD) for the Goodwill and Intangible Property.




4.

PAYMENT OF THE PURCHASE PRICE




.1

The Purchase Price, namely the sum of ONE MILLION FIFTY THOUSAND DOLLARS
($1,050,000.00 USD) payable by the Purchaser to ECO, shall be payable as
follows:








{20043339-V0391308;1}AssetPurchAgt 09May11 pjjKVG v3.0




4







(a)

The amount of ONE MILLION ($1,000,000.00 USD), on the date specified in
paragraph 3.2 (the "Completion Date"), payable to the Vendors' solicitor, or the
Vendors, by solicitor's trust cheque or Purchasers bank draft and to be released
to the Vendors' solicitor or the Vendors, at the time of closing and FIFTY
THOUSAND DOLLARS ($50,000USD) on or before December 30, 2011 for currency
exchange adjustments.




4.2

The Completion Date shall be, May 13th, 2011 or any later date as the parties
might agree to in writing.




5.

REPRESENTATIONS AND WARRANTIES OF THE VENDORS




The Vendors represent and warrant to the Purchaser as follows, with the intent
that the Purchaser shall rely thereon in entering into this agreement, and in
concluding the purchase and sale contemplated by this agreement.




5.1      

Authority to sell.




The execution and delivery of this agreement and the completion of the
transaction contemplated hereby has been duly and validly authorized by all
necessary action on the part of the Vendors, and this agreement constitutes a
legal, valid and binding obligation of the Vendors enforceable against the
Vendors in accordance with its terms except as may be limited by laws of general
application affecting the rights of creditors.




5.2      

Sale Will Not Cause Default.




Neither the execution nor delivery of this agreement, nor the completion of the
purchase and sale contemplated by this agreement will:




a.

Violate any order, decree, statute, by-law, regulation, covenant, restriction
applicable to the Vendors or any of the Assets;




b.

Give any person the right to terminate, cancel or remove any of the Assets; or




c.

Result in any fees, duties, taxes, assessments or other amounts relating to any
of the Assets becoming due or payable other than HST payable by the Purchaser in
connection with purchase and sale.




5.3

Assets.




The Vendors own, possesses and has good and marketable title to the Assets, free
and clear of all mortgages, liens, charges, pledges, security interests,
encumbrances or other claims whatsoever.  




5.4

Litigation.  




There is no litigation or administrative or governmental proceeding or inquiry
pending, or to the knowledge of the Vendors, threatened against or relating to
the Vendors, or any of the Assets,





{20043339-V0391308;1}AssetPurchAgt 09May11 pjjKVG v3.0




5







nor does the Vendors know of, or have reasonable grounds, that there is any
basis for any such action, proceeding or inquiry.




5.5

Conformity with Laws.




The Vendors’ Patent(s) and Trademark(s), and all governmental licenses and
permits used and necessary in connection therewith have been obtained and, as of
the Completion Date, are in good standing and such conduct and uses are not in
breach of any statute, by-law, regulation or covenant.  




5.6

Canadian Resident.




The Vendors are resident in Canada within the meaning of the Income Tax Act
(Canada).




5.7       No Undisclosed Trademarks and/or Patents




Other than the US Patent and USBF Trademark, the Vendors warrant and represent
that:




(a)

there are no further undisclosed trademarks and/or patents owned by the Vendors
in association with the US Patent and USBF Trademark; and




(b)

the Vendors have a ‘grand-fathered’ agreement with ADOS sro, Jevicko, Czech
Republic by which ADOS have an unlimited, fee-free right to utilize the
technology covered by the US Patent for their contribution to the Patent and are
continuing to carrying on business in Eastern Europe.




(c)

San Jose Aquadocs Pte Ltd of Singapore has been granted a non-transferrable,
non-sub-licensable license to utilize the technology covered by the Patent in
India and Bangladesh. The License shall be assigned to the Purchasers at closing
or any date thereafter.




5.8

Disclaimer of Warranties




The Vendors make no warranty, implied or express, including without limitation,
any warranties of merchantability or fitness for any particular purpose, with
respect to the US Patent and USBF Trademark. The Vendors also make no express or
implied warranty, representation or covenant that the use of the US Patent and
USBF Trademark will not infringe any patents, copyright, trademark, trade secret
or other right of any party. The Vendors shall have no obligation to indemnify
the Purchaser or any customers with respect to claims of the same.




6.

COVENANTS OF THE VENDORS AND INDEMNITOR

6.1

Procure Consents.




The Vendors shall diligently take all reasonable steps required to cooperate
with the Purchaser so that it can obtain all consents to the assignment of the
US Patent(s) and USBF Trademark(s), and any other of the Assets for which
consent is required.




6.2

Covenant of Indemnity.





{20043339-V0391308;1}AssetPurchAgt 09May11 pjjKVG v3.0




6










The Vendors and Indemnitor will, jointly and severally, indemnify and hold
harmless the Purchaser from and against:




a.

any and all liabilities, whether accrued, absolute, contingent or otherwise,
arising from or in connection with the ownership or use of the Vendors’
Patent(s) and Trademark(s) existing at the time of closing and known to the
Vendors and which are not agreed to be assumed by the Purchaser pursuant to this
agreement;




b.

any and all damage or deficiencies resulting from any misrepresentation, breach
of warranty or non-fulfillment of any covenant on the part of any of the Vendors
under this Agreement or from any misrepresentation in or omission from any
certificate or other instrument furnished or to be furnished to the Purchaser
hereunder; and




c.

any and all actions, suits, proceedings, demands, assessments, judgments, costs
and legal and other expenses incident to any of the foregoing.




6.3 Terms of Release of Indemnitor of Covenant of Indemnity.




The Indemnitor shall be released of any obligations described in article 5.2,
one (1) year after the date of execution of this Agreement.

In the event that the Indemnitor resigns as a director and officer of ECOfluid
Systems Inc., sells and/or transfers all of his shares of ECOfluid Systems Inc.,
the Indemnitor shall be released of any obligations described in Article 6.2.




6.4

Indemnitor to Enter into Consulting Services Agreement




The Indemnitor agrees to enter into a Consulting Services Agreement with the
Purchaser, effective on the Completion Date.




6.5

Covenant to Make Available and Disclose Improvements to Any and All Future
Wastewater Treatment Technology




The Vendors covenant to make available and disclose to the Purchaser all
documents, material, engineering schematics and any other data, whether in
electronic form or not, in respect to any and all Improvements.




6.6

Covenant Not to Carry on Business Except Where Licensed




The Vendors covenant not to carry on any business, or be associated in any way,
with any business that may infringe upon the Vendors’ Patent(s) and
Trademark(s), except pursuant to the terms and conditions described in the
License Agreement.







7.

REPRESENTATIONS AND WARRANTIES OF THE PURCHASER








{20043339-V0391308;1}AssetPurchAgt 09May11 pjjKVG v3.0




7







The Purchaser represents and warrants to the Vendors as follows, with the intent
that the Vendors shall rely thereon in entering into this agreement, and in
concluding the purchase and sale contemplated herein.




7.1

Authority to Purchase.




The execution and delivery of this agreement and the completion of the
transaction contemplated hereby has been duly and validly authorized by all
necessary action on the part of the Purchaser, and this agreement constitutes a
legal, valid and binding obligation of the Purchaser enforceable against the
Purchaser in accordance with its terms except as limited by laws of general
application affecting the rights of creditors.




7.2

Purchaser to Exercise Diligence to Complete Purchase.




The Purchaser shall exercise due diligence to complete the purchase of the
Assets as contemplated by the terms of this agreement.




7.3

Purchaser Duly Incorporated and Validly Existing




The Purchaser is duly incorporated and validly existing in the State of Nevada
and is registered as an extra-provincial corporation in the Province of British
Columbia and is in good standing with respect to the filing of reports with the
Registrar of Companies for the Province of British Columbia.




7.4

Covenant Not to Carry on Business within Vendor’s Territory




The Purchaser covenants not to carry on any business, or be associated in any
way, with any business that may infringe upon the Vendors’ Patent(s) and
Trademark(s) within the Vendor’s Exclusive Territory, except as may be agreed
upon between the Vendors and purchaser.




8.        

COVENANTS OF THE PURCHASER




8.1       

Harmonized Sales Tax.




The Purchaser shall be liable for and shall pay all provincial and federal sales
taxes and registration charges and transfer fees properly payable upon and in
connection with the sale and transfer of the Assets by the Vendors to the
Purchaser.




8.2.

Purchaser to indemnify Vendors if Purchaser Defaults.




The Purchaser shall indemnify and save harmless the Vendors, and each of them,
from and against all expenses, damages, debts, claims and liabilities suffered
or sustained by the Vendors, or either of them:

(a)

as a result of default by the Purchaser of any proviso or obligation under this
agreement; and





{20043339-V0391308;1}AssetPurchAgt 09May11 pjjKVG v3.0




8







(b)

arising from or in connection with sale, assignment or licensing of the Vendors’
Patent(s) and Trademark(s), or arising from or in connection with the
modification, sale, lease or use of the technology described in the Vendors’
Patent(s) and Trademark(s).




8.3

Purchaser to Enter into Licensing Agreement




The Purchaser agrees to enter into the License Agreement with ECOfluid Systems
Inc. on the Completion Date.







9.        

SURVIVAL OF REPRESENTATIONS, WARRANTIES AND

  COVENANTS




9.1

Vendors’ and Indemnitor's Joint and Several Representations, Warranties and

    Covenants.




All representations, warranties, covenants and agreements made by the Vendors
and Indemnitor in this agreement or pursuant hereto shall, unless otherwise
expressly stated, survive the time of closing and any investigation at any time
made by or on behalf of the Purchaser shall continue in full force and effect
for the benefit of the Purchaser for a period of one (1) year after the
Completion Date.




9.2

Purchaser's Representations, Warranties and Covenants.

  

All representations, warranties, covenants and agreements made by the Purchaser
in this agreement or pursuant hereto shall, unless otherwise expressly stated,
survive the time of closing.







10.

CONDITIONS PRECEDENT TO THE OBLIGATIONS OF THE

  PURCHASER




All obligations of the Purchaser under this agreement are subject to the
fulfillment at or prior to the time of closing of the conditions hereinafter
enumerated.




10.1

Vendors’ and Indemnitor's Joint and Several Representations and Warranties.




The Vendors’ and Indemnitor's joint and several representations and warranties
contained in this agreement and in any certificate or document delivered
pursuant to the provisions hereof or in connection with the transactions
contemplated hereby shall be true at and as of the time of closing as if such
representations and warranties were made at and as of such time.




10.2

Vendors’ Covenants.




The Vendors shall have performed and complied with all agreements, covenants and
conditions required by this agreement to be performed or complied with by it
prior to or at the time of closing.





{20043339-V0391308;1}AssetPurchAgt 09May11 pjjKVG v3.0




9










10.3

Assignment of Patents and Trademarks.




The Purchaser, at its option, shall have received at its own expense
confirmation that the Trademark(s) and Patent(s), have been assigned to the
Purchaser and, if required, registered in the appropriate jurisdiction of where
that trademark or patent as been registered, on terms and conditions acceptable
to the Purchaser, acting reasonably.




The foregoing conditions are for the exclusive benefit of the Purchaser and any
such condition may be waived in whole or in part by the Purchaser at or prior to
the time of closing by delivering to the Vendors a written waiver to that effect
signed by the Purchaser.




11.

CONDITIONS PRECEDENT TO THE OBLIGATIONS OF THE

  VENDORS




All obligations of the Vendors under this agreement are subject to the
fulfillment, prior to or at the time of closing, of the conditions hereinafter
enumerated.




11.1

Purchaser's Representations and Warranties.




The Purchaser's representations and warranties contained in this agreement shall
be true at and as of the time of closing as though such representations and
warranties were made as of such time.




11.2

Purchaser's Covenants.




The Purchaser shall have performed and complied with all covenants, agreements
and conditions required by this agreement to be performed or complied with by it
at or prior to the time of closing.




11.3

Licensing Agreement.




The Purchaser shall have entered into the Licensing Agreement with ECOfluid
Systems.




11.4

Consents of Third Parties.  




All consents or approvals required to be obtained by the Vendors for the purpose
of selling, assigning or transferring the Assets have been obtained, provided
that this condition may only be relied upon by the Vendors if the Vendors have
diligently exercised their best efforts to assist the Purchaser to procure all
such consents or approvals and the Purchaser has not waived the need for all
such consents or approvals.




Each of the foregoing conditions are for the exclusive benefit of the Vendors
and any such condition may be waived in whole or in part by the Vendors at or
prior to the time of closing by delivering to the Purchaser a written waiver to
that effect signed by the Vendors.




12.       

CLOSING





{20043339-V0391308;1}AssetPurchAgt 09May11 pjjKVG v3.0




10










12.1      

Time of Closing.  




Subject to the terms and conditions hereof, the purchase and sale of the Assets
shall be completed at a closing to be held at 3PM, local time in the City of
Vancouver, at the office of the Purchaser, on the Completion Date, or at such
other time and date as shall be agreed upon in writing between the parties
hereto ("the time of closing").

                              

12.2

Documents to be Delivered by the Vendors.




At the time of closing, the Vendors shall deliver or cause to be delivered to
the Purchaser all deeds of conveyance, bills of sale, transfer and assignments
in form and content satisfactory to the Purchaser, including but not limited to,
assignment of the US Patent and the USBF Trademark, appropriate to effectively
vest a good and marketable title to the Assets in the Purchaser to the extent
contemplated by this agreement, and immediately registerable, at the option of
the Purchaser, in all places where registration of such instruments is required
or applicable.




12.3

HST/GST Joint Election Form 44




All parties to this Agreement will jointly execute al HST/GST Form 44 to negate
any HST/GST as may be applicable in the sale and purchase of the Assets.




12.4

Possession of Assets




The Vendors shall grant to the Purchaser possession of the Assets at the time of
closing.




12.5

Documents to be Delivered by the Purchaser.




At the closing, the Purchaser shall deliver or cause to be delivered to the
Vendor or Vendors' solicitor a certified cheque, banker's draft or solicitor's
trust cheque payable to the Vendor or Vendors' solicitor, in trust, for the
amount described in paragraph 3.1 at the time of closing;







13.

FURTHER ASSURANCES




13.1

The parties hereto shall execute such further and other documents and do such
further and other things as may be reasonably necessary to carry out and give
effect to the intent of this agreement.




13.2

As the Purchaser may request, the Vendors shall execute in a timely manner any
necessary documents prepared at the Purchaser’s expense in order to complete and
effect registration of transfer of the US Patent, the USBF Trademark and the
Future Wastewater Treatment Technology with any appropriate governmental
authority in any jurisdiction in the world including, but not limited to, the
United States of American and Canada.








{20043339-V0391308;1}AssetPurchAgt 09May11 pjjKVG v3.0




11







14.

NOTICE




All notices required or permitted to be given thereunder shall be in writing and
personally delivered to the address of the intended recipient set forth on the
first page hereof or at such other address as may from time to time be notified
by any of the parties hereto in the manner herein provided.




15.

OBLIGATIONS OF VENDORS JOINT AND SEVERAL

 

15.1

ECO and KVG each have granted to the Purchaser certain warranties and
representations described in Article 4, each have given certain covenants,
described in Article 5, and KVG has agree to enter into the Consulting Services
Agreement  described in Article 5.3. ECO and KVG agree that all the warranties,
representations in this Agreement and the Consulting Agreement, are joint and
several.  




16.

RIGHT OF FIRST REFUSAL




16.1

For a period of Three (3) years from the Completion Date, KVG shall not sell,
transfer, or otherwise convey any of the shares and/or assets of ECO to any
third party without first offering to the Purchaser an exclusive right to
purchase any of its shares and/or assets upon identical terms and conditions
that any third party may offer to purchase the shares and/or assets of ECOfluid
Systems Inc..




16.2

In the event that the Purchaser elects to purchase the shares of ECOfluid
Systems Inc., KVG agrees to enter into a share purchase agreement with the
Purchaser on identical terms and conditions and with warranties and
representations customarily used in similar commercial share purchase
transactions.




16.3

The right of first refusal shall not be applicable in the event any existing
employee(s) of ECOfluid Systems Inc. wishes to purchase the shares of ECOfluid
Systems Inc. and KVG agrees to sell to the said employee(s).







17.       

ENTIRE AGREEMENT




17.1

This Agreement, Technology Transfer Licensing Agreement, the Consulting Services
Agreement, Share Transfer Agreement and any closing documents to effect this
transaction, constitute the entire agreement between the parties and there are
not representations or warranties, express or implied, statutory or otherwise
and no agreements collateral hereto other than as expressly set forth or
referred to herein.




 




18.

TIME OF THE ESSENCE




Time shall be of the essence of this agreement.








{20043339-V0391308;1}AssetPurchAgt 09May11 pjjKVG v3.0




12







19.       

APPLICABLE LAW




This agreement shall be governed by and interpreted in accordance with the laws
of the Province of British Columbia.




20.

SUCCESSOR AND ASSIGNS




This agreement shall enure to the benefit of and binding upon the parties hereto
and their respective successors and assigns.




21.

CAPTIONS




The captions appearing in this agreement are inserted for convenience of
reference only and shall not affect the interpretation of this agreement.




22.

SIGNING BY COUNTERPART




This agreement may be signed in two or more counterparts, each of which will be
deemed to be an original and all of which together will constitute one and the
same instrument.      





{20043339-V0391308;1}AssetPurchAgt 09May11 pjjKVG v3.0




13










IN WITNESS WHEREOF the parties hereto have executed this agreement as of the day
and year first above written.










SIGNED, SEALED AND DELIVERED  

)

IN THE PRESENCE OF:

)

)

ECOfluid Systems Inc.

____________________________  

)

by its authorized signatory

Witness                       

)   

____________________________

)

Address                       

)

__________________________

_____________________________

)

/s/ Karel V. Galland

Occupation                    

)




         

SIGNED, SEALED AND DELIVERD

)

IN THE PRESENCE OF:

)

)

________________________________

)

_____________________________

Witness

)

/s/ Karel V. Galland

________________________________

)

Address

)

________________________________

)

Occupation

)




SIGNED, SEALED AND DELIVERED  

)

IN THE PRESENCE OF:

)

)

Silicon South Inc.

_______________________________

)

by its authorized signatory

Witness                       

)

_______________________________

)

Address                       

)

____________________________

______________________________

)

/s/ Brian L. Hauff

Occupation               

     

)





{20043339-V0391308;1}AssetPurchAgt 09May11 pjjKVG v3.0




14










Schedule “A”




United States Patent 7,270,750 B2 dated September 18, 2007 assigned to ECOfluid
Systems Inc.





{20043339-V0391308;1}AssetPurchAgt 09May11 pjjKVG v3.0




15










Schedule “B”




 “USBF”, registered in the Canadian Intellectual Property Office under Reg. No.
TMA563, 928, File No. 1035867 and in the United States Patent and Trademark
Office under Reg No. 2,787,937, for mechanical, chemical and biological waste
water purification and treatment units, referred to as USBF, (the “USBF
Trademark”).





{20043339-V0391308;1}AssetPurchAgt 09May11 pjjKVG v3.0




16










Schedule “C”




Consulting Services Agreement between Silicon South Inc. and Karel V. Galland
and ECOfluid Systems Inc.





{20043339-V0391308;1}AssetPurchAgt 09May11 pjjKVG v3.0




17










Schedule “D”




Technology Transfer License Agreement between Silicon South Inc. and ECOfluid
Systems Inc.





{20043339-V0391308;1}AssetPurchAgt 09May11 pjjKVG v3.0


